Citation Nr: 1724456	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  16-26 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to July 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015 correspondence, the Veteran requested a Travel Board Hearing.  However, as discussed below, the Board is granting service connection for the low back condition, constituting a full grant of benefits sought on appeal; therefore the hearing request is rendered moot. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back condition is shown by the record to be causally related to his service. 


CONCLUSION OF LAW

The criteria for service connection for a low back condition have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist: 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 , 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, including a failure to provide a requested hearing, such error was harmless and does not need to be addressed as the full benefit sought on appeal is being granted.  

Legal Criteria for Service Connection: 

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for a low back condition.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis:

Service Treatment Records (STRs) show that in August 1957, the Veteran was hospitalized in Germany for a period of a week where he was diagnosed with chronic low back strain.  Radiological reports at that time showed "no evidence of abnormality of the bony structures" of the back.  The Veteran was transferred to a hospital in the United States because of his condition. 

After being flown back the United States, the Veteran reported a history of back pain lasting five years, first onset from "heavy lifting while [he was] a car mechanic in civilian life."  Medical board proceedings in August 1957 confirmed the diagnosis for chronic low back strain and recommended the Veteran be transferred to the zone of interior for further hospitalization and treatment. STRs do not contain the Veteran's entrance and separation examination or evaluation, but do show that after 1957, the Veteran suffered continual back pain. 

In correspondence dated March 2015, the Veteran reported that he was hospitalized for thirty days for a back injury "caused by heavy lifting including shoveling concrete."  He reported that he was initially in a hospital in Germany, but was relocated to Walter Reed Hospital. 

In a December 2015 VA examination, the examiner opined that the Veteran did not have a diagnosed back disorder.  He noted however that the Veteran's back had abnormal range of motion and that he had been experiencing back pain since his separation in service.  

In correspondence dated May 2016, the Veteran's spouse reported that he had been treated for back pain since 1961 when they were married.  She included a long list of private providers that had treated the Veteran's back in the past. 

The Veteran also submitted some of his private treatment records.  These records show multiple disabilities currently affect the Veteran's back, including disc protrusions, stenosis, advanced degenerative disc disease, and osteophytes.  They also reveal that the Veteran had been receiving treatment for these disabilities since at least 2004. 

In this case the record shows that at least some of the Veteran's records were destroyed in the St. Louis fire of 1973.  As such, the VA has a "heightened" duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

The Board finds that service connection for low back condition is warranted.  The Veteran has presented evidence showing his current diagnoses of his back condition.  Additionally, STRs show that the Veteran suffered a major back injury in service that required hospitalization.  

The evidence of record at least as likely as not shows that the Veteran's back disability was aggravated by his in-service injuries.  STRs show that the Veteran suffered back injury in service that required hospitalization and eventual transferal back to the United States.  The Veteran reported that this hospitalization began after a construction accident, specifically from shoveling cement.  While radiological reports at the time showed no abnormalities, the Veteran's back pain was diagnosed as a chronic back strain.  His injury was severe enough to require his relocation to the United States and medical board evaluation.  

While STRs show that the Veteran reported injuring his back prior to service in a mechanic shop, it is clear from his hospitalization and medical board assessment that his back condition worsened after the accident in service.  Separation examination records are not available to document whether or not his back injury healed by the time he left service.  But the Veteran's spouse reported that he began receiving treatment for his back condition as soon as he left service.  She documented the many years of treatment the Veteran received from multiple providers.  It is clear that the Veteran's back symptoms worsened in service and continued to the present.  

Accordingly, the Board finds that the Veteran's back condition was permanently aggravated by events in service.  With all three criteria met, service connection for a back condition is granted. 


ORDER

Service connection for low back condition is granted. 
 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


